DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 14 February 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B, encompassing claims 1-9 in the reply filed on 30 September 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,901,138 issued to Barnes (Barnes) in view of U.S. Pre-Grant Publication 2014/0033590 by Gomez (Gomez).
Regarding claim 1, Barnes discloses a firearm comprising: a radially imperforate barrel having a barrel bore, a chamber end, and a muzzle end; a multi-chambered plenum forward of the muzzle end and through which a projectile passes when fired (See at least Figure 1, clearly illustrated); a gas tube in fluid communication with said plenum (20), said gas tube having a first end and a second end (See Figures, clearly illustrated).
Barnes does not disclose the specific details of the firearm or the connection of the gas tube to the firearm.
Gomez, a related prior art reference, discloses a gas-actuated firearm (See at least Paragraph 0005) and a bored housing fixed to said firearm, wherein said gas tube extends at least partially into and is fixed within said bored housing (See at least Paragraphs 0012, 0015, and 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Barnes with the noted teachings of Gomez.  The suggestion/ motivation for doing so would have been to provide an appropriate assembly for directed the collected gases as suggested by Barnes.
Regarding claim 2, Gomez further discloses wherein said bored housing is fixed to the plenum and wherein said gas tube extends from within said housing (See Figures, clearly illustrated, once assembled).
Regarding claim 3, Gomez further discloses wherein the bored housing includes: a first annular wall receiving said gas tube; and a second annular wall at least partially surrounding said barrel proximate to a receiver and said chamber end of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 4, Gomez further discloses wherein said second annular wall surrounds a barrel nut encompassing said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 5, Gomez further discloses wherein said bored housing includes a first annular wall receiving said gas tube and a second annular wall at least partially surrounding a medial portion of said barrel (Bushing, See Figures, clearly illustrated).
Regarding claim 6, Gomez further discloses wherein said bored housing is a receiver component of said firearm (Bushing, See Figures, clearly illustrated).
Regarding claim 7, Gomez further discloses wherein said receiver component is a bored thermal break structure of the receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 8, Gomez further discloses wherein said bored housing is a bored thermal break structure of a firearm receiver (Bushing, See Figures, clearly illustrated).
Regarding claim 9, Gomez further discloses wherein said gas tube is symmetrically constrained within said bored housing (Bushing, See Figures, clearly illustrated).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641